UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-6376



DAVID BRIGHTWELL,

                                            Petitioner - Appellant,

          versus


RONALD HUTCHINSON, Warden, Maryland House of
Corrections; ATTORNEY GENERAL OF THE STATE OF
MARYLAND,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Deborah K. Chasanow, District Judge. (CA-
02-2539-DKC)


Submitted:   July 8, 2003                   Decided:   July 23, 2003


Before WIDENER, WILKINSON, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Brightwell, Appellant Pro Se. Ann Norman Bosse, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      David Brightwell seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

We   have   independently   reviewed   the   record   and   conclude   that

Brightwell has not made a substantial showing of the denial of a

constitutional right.       See Miller-El v. Cockrell, 537 U.S. 322

(2003).     Accordingly, we deny a certificate of appealability and

dismiss the appeal.    See 28 U.S.C. § 2253(c) (2000).        We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                DISMISSED




                                   2